NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 DANITA CHRISTIE,                                 No. 15-55982

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-08993-RGK-
                                                  FFM
   v.

 MARK A. LESTER; et al.,                          MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Danita Christie appeals pro se from the district court’s judgment dismissing

Christie’s diversity action alleging malicious prosecution. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s grant of a motion

to strike under California’s anti-Strategic Litigation Against Public Policy (“anti-


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
SLAPP”) statute. Manufactured Home Cmtys., Inc. v. County of San Diego, 655
F.3d 1171, 1176 (9th Cir. 2011). We affirm.

      The district court properly granted defendants’ special motion under

California’s anti-SLAPP statute to strike Christie’s malicious prosecution claims

because Christie’s claims were based on protected activity and Christie failed to

show a probability of prevailing on the merits, as Christie did not show defendants

lacked probable cause for the breach of trust claim regarding trust distributions.

See Roberts v. McAfee, Inc., 660 F.3d 1156, 1163 (9th Cir. 2011) (outlining two-

prong test for anti-SLAPP motion, and explaining that lack of probable cause is a

necessary element of a malicious prosecution claim).

      We reject as without merit Christie’s contention that the district court should

have dismissed the Montana state court order.

       All pending requests are denied.

      AFFIRMED.




                                          2                                    15-55982